Per Curiam.
This action arises out of a contract made between the parties, whereby the plaintiff agreed to furnish water to the defendant for certain purposes for a term of years, in consideration of “a sum equal to the annual taxes for the current year which shall be assessed upon the franchise and real and ^personal property of the company actually used in connection with the business of supplying water (including the real estate at the pump house and standpipe), payable annually on or before December 15th.”
Plaintiff sued to recover an amount equal to the tax assessed by the state for the year 1908 against the company under the act of March 23d, 1900. Pamph. L., p. 502.
The only question presented is whether, by the true construction of the agreement, the tax annually assessed under that statute is a part of the stipulated compensation for the water service. In our opinion this question should be answered in the affirmative.
This view leads to an affirmance of the judgment under review.
For affirmance—The Chancellor, Swayze, Eeed, Trbnchard, Parker, Bergen, MraruRN, Bogert, Yredenburgh, Yroom, Congdon, JJ. 11.
For reversal—ISTone.